Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated as of the “Effective Date” (as
hereinafter defined), by and between Realogy Corporation, a Delaware corporation
(the “Company”), and Henry R. Silverman (the “Executive”).

WHEREAS, Cendant Corporation, a Delaware corporation (“Cendant”), and the
Executive are parties to an Amended and Extended Employment Agreement dated
July 1, 2002, as thereafter amended from time to time (the “Cendant Agreement”).

WHEREAS, Cendant’s Board of Directors has approved the distribution of common
stock of the Company by way of a pro rata dividend to Cendant stockholders (the
“Transaction”).

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

SECTION I

EFFECTIVENESS

This Agreement shall become effective as of the date on which the Transaction is
consummated (the “Effective Date”).

SECTION II

POSITION AND RESPONSIBILITIES

The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, upon the terms and conditions provided in this
Agreement. The Executive shall serve as Chief Executive Officer of the Company
from the Effective Date through December 31, 2007, or such earlier date on which
the Executive ceases to be employed for any reason or the Company terminates his
employment for any reason (the “Period of Employment”). During the Period of
Employment, the Executive shall also serve as Chairman of the Board of Directors
and following the Period of Employment shall thereafter serve as non-executive
Chairman of the Board of Directors of the Company (the “Board”); provided, that
(x) the



--------------------------------------------------------------------------------

Executive’s continued service as a member of the Board shall at all times remain
subject to any and all nomination and election procedures in accordance with the
Company’s by-laws and (y) following the Period of Employment, the Executive
shall have no obligation to continue to serve as non-executive Chairman. During
the Period of Employment, the Company shall nominate the Executive for
re-election to the Board. During the Period of Employment, the Executive shall
report to, and be subject to the direction of, the Board. The parties hereby
agree and acknowledge that it shall not be a violation of this Section II for
the Executive to continue to serve as the Chief Executive Officer and Chairman
of the Board of Directors of Cendant, but in no event beyond December 31, 2006.
During the Period of Employment, the Company shall provide the Executive with a
primary office (staffed and furnished in a manner comparable to that provided to
other senior executives of the Company) from which he shall execute his
responsibilities in New York, New York (the “Business Office”), except for
normal and reasonable business travel in connection with his duties hereunder.

SECTION III

COMPENSATION AND BENEFITS

(a) Compensation

For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Company shall pay the Executive a fixed base salary (“Base Salary”) of $1
per annum. During the Period of Employment, the Executive shall not be eligible
for any other compensation, including but not limited to any annual or long term
incentive compensation awards, nor shall he be entitled to any fees for his
services as Chairman of the Board. Following the Period of Employment, the
Executive shall be eligible to receive director fees and other compensation in
accordance with the policies of the Company applicable to non-employee
directors.

(b) Benefits

During the Period of Employment, the Executive shall be entitled to receive from
the Company all of the same executive benefits and perquisites as the Executive
received from Cendant immediately prior to the Effective Date. During the period
in which Executive provides services to the Company as a consultant or
non-employee director following the Period of Employment, the Company shall
provide to the Executive office space convenient to the Executive’s primary
residence, as of the end of the Period of Employment, and suitable in respect of
the services which

 

2



--------------------------------------------------------------------------------

the Executive provides to the Company hereunder, along with suitable clerical
support, and appropriate security when traveling on Company business. The
Company shall reimburse the Executive for all properly documented business
expenses incurred for services rendered on behalf on the Company, whether during
the Period of Employment or thereafter. The Company shall also provide the
Executive with the registration rights and related assistance set forth in
Section 4(i) of the Cendant Agreement but as applicable to the common stock and
options of the Company owned by the Executive.

(c) Certain Post-Separation Benefits and Obligations

(i) Upon (a) the Executive ceasing to be employed by the Company as of
December 31, 2007 or (b) a termination of the Executive’s employment prior to
December 31, 2007, by the Company without “Cause” (as defined in the Cendant
Agreement) or by the Executive for “Good Reason” (as defined in Exhibit A) (a
termination referred to in (a) or (b) being referred to as a “Qualifying
Termination”), then from and after the Qualifying Termination (the “Termination
Date”), the Company shall provide to the Executive and/or his dependants
compensation and benefits which are identical to the compensation and benefits
described in Section 6(a)(vi) of the Cendant Agreement (the “Realogy Separation
Benefits”); provided, that if the Executive dies prior to the third anniversary
of the Termination Date, the Executive’s dependents shall be entitled, through
such third anniversary, to benefits which are identical to the “Health and
Welfare Coverage” (as defined in the Cendant Agreement).

(ii) If the Period of Employment terminates due to the Executive’s death, the
Executive’s dependents shall be entitled, for the remainder of their lives, to
benefits which are identical to the Health and Welfare Coverage.

(iii) If the Period of Employment terminates due to the Executive’s Disability
(as defined in the Cendant Agreement), the Executive and/or his dependents shall
be entitled, in accordance with Section 6(a)(ii) of the Cendant Agreement, to
benefits which are identical to the Health and Welfare Coverage (the “Realogy
Disability Benefits”).

(iv) For purposes of this Section III(c): (i) references in the Cendant
Agreement to the “Company” shall be deemed to be references to Realogy
Corporation; (ii) the Executive shall become a consultant and not an employee
for purposes of Section 6(a)(vi)(A)(II) of the Cendant Agreement; (iii) the
Company’s obligation to provide the Realogy Separation Benefits or the Realogy
Disability Benefits, and the Executive’s obligations with respect thereto, as
the case may be, shall in all other

 

3



--------------------------------------------------------------------------------

respects be subject to identical terms and conditions to those set forth in
Section 6(a)(vi) of the Cendant Agreement and (iv) the provisions of
Section 6(c) of the Cendant Agreement shall continue to apply, except that
references therein to the provisions relating to termination of Executive’s
employment shall be deemed references to a Qualifying Termination.

(d) Restrictive Covenants

The provisions of Sections 8 of the Cendant Agreement shall continue to apply to
the Executive (the “Restrictive Covenants”), with references therein to the
“Company” being deemed references to the Realogy Corporation, it being
understood that the Restricted Period shall end on the date that the Company
ceases providing the Executive with the Realogy Separation Benefits or the
Realogy Disability Benefits, as the case may be.

(e) Additional Payments

The provisions of Section 7 of the Cendant Agreement (“Section 7”) shall apply
with respect to any payments that might otherwise be due the Executive
hereunder, whether during or following the Period of Employment, and for
purposes of determining the obligations of the Company with respect to such
payments, the provisions of Section 7 shall be applied with references to
Company replacing references to Cendant as necessary.

SECTION IV

MODIFICATION

This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act on anything other than that which is
specifically waived.

SECTION V

GOVERNING LAW; ARBITRATION

This Agreement has been executed and delivered in the State of New York and its
validity, interpretation, performance and enforcement shall be governed by the
internal laws of that state. Any controversy, dispute or claim arising out of or
relating to this Agreement or the breach hereof which cannot be settled by
mutual

 

4



--------------------------------------------------------------------------------

agreement (other than with respect to violations of the Restrictive Covenants
for which the Company may, but shall not be required to, seek injunctive relief)
shall be finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings. The decision of the arbitrator on the points in dispute
shall be final, unappealable and binding, and judgment on the award may be
entered in any court having jurisdiction thereof. The expenses of the
arbitration shall be borne by the Company and the Company shall bear its own
legal fees and expenses and pay, at least monthly, all of the Executive’s
reasonable legal fees and expenses incurred in connection with such arbitration
regardless of the outcome, except that the Executive shall have to reimburse the
Company for his reasonable legal fees and expenses if the arbitrator finds that
the Executive brought an action in bad faith. The parties agree that this
Section V has been included to rapidly and inexpensively resolve any disputes
between them with respect to this Agreement, and that this Section V shall be
grounds for dismissal of any court action commenced by either party with respect
to this Agreement, other than post-arbitration actions seeking to enforce an
arbitration award. In the event that any court determines that this arbitration
procedure is not binding, or otherwise allows any litigation regarding a
dispute, claim, or controversy covered by this Agreement to proceed, the parties
hereto hereby waive any and all right to a trial by jury in or with respect to
such litigation. The parties shall keep confidential, and shall not disclose to
any person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.

SECTION VI

SURVIVAL; SEPARABILITY; SECTION 409A

Sections III (c) through V shall continue in full force in accordance with their
respective terms notwithstanding any termination of the Period of Employment.
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto

 

5



--------------------------------------------------------------------------------

further agree that any such invalid or unenforceable provision shall be deemed
modified so that it shall be enforced to the greatest extent permissible under
law, and to the extent that any court of competent jurisdiction determines any
restriction herein to be unreasonable in any respect, such court may limit this
Agreement to render it reasonable in the light of the circumstances in which it
was entered into and specifically enforce this Agreement as limited.

The parties hereby recognize that it may be necessary to amend this Agreement in
order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”). The parties hereby agree that they
shall work together in good faith and shall amend this Agreement in a timely
manner as may be necessary to comply with Section 409A, maintaining, to the
maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provisions hereof.

SECTION VII

INDEMNIFICATION

The Company shall maintain directors’ and officers’ liability insurance coverage
for the Executive and shall indemnify the Executive in accordance with Company
policy regarding indemnification of its most senior level executives and at a
level substantially equivalent to the indemnification provided to the Executive
under the Cendant Agreement.

SECTION VIII

SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon the Company’s successors and assigns. For
all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets, which becomes bound by this
Agreement. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

REALOGY CORPORATION   /s/ C. Patteson Cardwell, IV.

By:

  C. Patteson Cardwell, IV

Title:

 

Executive Vice President

    and General Counsel

  /s/ Henry R. Silverman   Henry R. Silverman

 

7



--------------------------------------------------------------------------------

Exhibit A

“Good Reason” shall mean:

a. the failure to elect and continue the Executive as Chairman of the Board or
to nominate the Executive for re-election as a member of the Board;

b. the assignment to the Executive of duties, authorities, responsibilities and
reporting requirements inconsistent with his position, or if the scope of any of
the Executive’s material duties or responsibilities as Chief Executive Officer
of the Company is reduced or expanded to a significant degree without the
Executive’s prior consent, except for any reduction in duties and
responsibilities due to Executive’s illness or disability and except in the
event the Board shall determine that the Executive shall no longer serve the
Company in the capacity of Chief Executive Officer but permits the Executive to
continue to serve the Company in the capacity of Chairman of the Board of
Directors;

c. a reduction in or a substantial delay in the payment of the Executive’s
benefits from those required to be provided in accordance with the provisions of
this Agreement;

d. a requirement by the Company or the Board, without the Executive’s prior
written consent, that the Executive be based in another location that is more
than a 20-mile radius from the Executive’s New York, New York offices as
provided for under Section II, other than on travel reasonably required to carry
out the Executive’s obligations under this Agreement;

e. the failure of the Company to indemnify the Executive (including the prompt
advancement of expenses), or to maintain directors’ and officers’ liability
insurance coverage for the Executive, in accordance with the provisions of
Section VII;

f. the Company’s purported termination of the Executive’s employment for Cause
other than in accordance with the requirements of this Agreement;

g. the occurrence of a “Change of Control”;

h. the delivery to the Board of a written notice from the Executive stating that
the Executive is unable to deliver a Covered Certification because either
(I) the Company and/or its representatives have failed to cooperate or otherwise
have prevented the Executive from completing such review as he deems necessary
to deliver

 

8



--------------------------------------------------------------------------------

a Covered Certification or (II) the Company and/or its representatives have
failed to address the Executive’s reasonable concerns regarding the adequacy and
completeness of the periodic reports or other documentation, or regarding the
Company’s disclosure or reporting procedures, as to which the Covered
Certification relates, PROVIDED THAT in any such case the Board fails to cure to
the Executive’s satisfaction any of the matters addressed in subclauses (I) or
(II) in a timely manner prior to when the Covered Certification would otherwise
have been required to be filed;

i. the failure of any successor company to the Company to assume this Agreement
in accordance with Section VIII; and

j. any other breach by the Company of any provision of this Agreement.

For purposes of the foregoing, (i) “Change of Control” shall have the meaning
set forth in Section 6(a)(iv) of the Cendant Agreement and (ii) no certification
by the Executive, as may be required by any governmental authority, of any
periodic reports or other documentation filed by the Company under any
applicable law, rule or regulation shall provide any basis for any alleged
“Cause” hereunder so long as the Executive reasonably relied on the Company’s
disclosure and reporting procedures in connection with Executive’s review of the
periodic reports or other documentation underlying his certification and the
Executive believed that his certification was accurate at the time made (such
certification shall be referred to as a “Covered Certification”).

 

9